              Case 2:20-cv-00492-RSL Document 10 Filed 06/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      LOIS WILLOW ALLEN,
10
                           Plaintiff,
11
                                                              NO. C20-492RSL
                    vs.
12    CITY CHURCH, et al.,                                    ORDER
13                         Defendants.
14

15

16
           On May 28, 2020, Magistrate Judge Mary Alice Theiler issued her Report and
17
     Recommendation, Dkt. # 9. On May 26, 2020, the plaintiff filed a Motion for Leave to Proceed
18
     In Forma Pauperis, Dkt. # 8. However, the motion was not entered on the docket until May 28,
19
     2020 and the return address on the envelope was different than the address on the docket. It is
20
     unclear if plaintiff received a copy of the Report and Recommendation.
21
           The Clerk of Court is directed to send plaintiff a copy of this order and a copy of the
22
     Report and Recommendation, Dkt. # 9, to the following addresses:
23

24
     77 S. Washington ST.
25   Seattle, WA 98104

26   720 Gambell Street
     Anchorage, AK 99501
27

28   ORDER
              Case 2:20-cv-00492-RSL Document 10 Filed 06/23/20 Page 2 of 2



 1          Plaintiff shall file and serve her objections to the recommendation, if any, no later than
 2   July 15. Failure to file objections within the specified time waives the right to appeal any order
 3   by the district court adopting the recommendation. Plaintiff shall note her objections, if any, for
 4   consideration on the district court’s calendar for the third Friday after they are filed. If no timely
 5   objections are filed, the matter will be ready for consideration by Judge Lasnik on Friday, July
 6   17, 2020.
 7          The Clerk of Court is further directed to add the Anchorage address to the docket.
 8

 9          DATED this 23rd day of June, 2020.
10

11                                              A
12
                                                Robert S. Lasnik
                                                United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER
